Citation Nr: 0811298	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  02-11 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for patellofemoral pain 
syndrome, right knee.

3.  Entitlement to an increased evaluation for patellofemoral 
pain syndrome left knee with degenerative joint disease, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1986. 

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision from the Regional Office (RO) of the 
Department of Veterans Affairs (VA), in Atlanta, Georgia 
which denied the matters on appeal.  The Board remanded this 
matter in August 2006 to address due process concerns.  It is 
now returned to the Board.

Although a statement submitted by the veteran in June 2006 
was construed by the RO in its November 2007 supplemental 
statement of the case (SSOC) as an intention to withdraw his 
appeal, the RO continued the appeal because the veteran's 
representative had forwarded the matter for certification and 
it was forwarded to the Board which remanded it in August 
2006.  A review of the June 2006 statement which in part 
directs the Board to "close this case out" does not clearly 
reflect a desire to withdraw this appeal, as it could also 
could be construed as a request to the Board to render a 
final decision.  Thus this matter remains in appellate 
status.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In this case, the Board remanded this matter in August 2006 
solely to ensure that all notice obligations have been 
satisfied in accordance with 38 U.S.C.A. § 5103(a) and 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007) and 38 C.F.R. 
§ 3.159 (2007).  Upon further review of the file, there are 
some evidentiary deficiencies that must be addressed.  
Specifically the Board notes that the representative has 
pointed out in a December 2005 statement in lieu of 646 of a 
number of developmental deficiencies which include the 
failure of the AOJ to provide VA examinations to address the 
etiology of the disorders of hypertension and right knee 
patellofemoral syndrome for which service connection is being 
claimed.  Also argued was that the October 2005 VA 
examination to address the severity of the left knee disorder 
of patellofemoral syndrome with arthritis, was inadequate as 
it failed to discuss fully the functional limitations as set 
forth by the United States Court of Veterans Appeals (Court) 
to include evidence of weakened movement, excess 
fatigability, incoordination, or functional loss due to pain 
on use or flare-ups when the joint in question is used 
repeatedly over a period of time.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 - 207 (1995).

A review of the service medical records does reflect that the 
veteran complained of a history of high blood pressure during 
active service, and there were some blood pressure readings 
showing elevated blood pressure.  Furthermore the service 
medical records did include complaints of bilateral knee pain 
and crepitus, thereby encompassing the right knee.  The AOJ 
conceded that there were right knee problems in service but 
denied on the basis that there was not continuity of symptoms 
since there are no records of treatment for the knee post-
service.  

However VA treatment records from 2002 to 2003 note his 
complaints regarding a knee condition with findings of 
arthritis on musculoskeletal examinations.  This includes the 
January 2002 Agent Orange examination noting degenerative 
joint disease of various joints and a January 2003 record 
indicating the veteran was claiming service connection for a 
knee condition and musculoskeletal examination revealed 
arthritis, although the specific area containing arthritis is 
not clear.  Likewise VA records reflect that the veteran 
currently has hypertension.  VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The threshold for getting an examination is low.  
McLendon v.Nicholson, No. 04-0185 (June 5, 2006); see also 
Buchanon v. Nicholson, No. 05-7174 (Fed. Cir. Jun. 14, 2006).  
Moreover, regarding the right knee claim, such examination 
should discuss whether there is a right knee problem to 
include as secondary to the service-connected left knee 
problem in light of the findings on a December 1989 VA 
examination which revealed the veteran to state that his 
right knee was beginning to trouble him due to favoring the 
left knee.  

Regarding the claim for entitlement to an increased rating 
for a service-connected left knee disorder, the Board finds 
that in addition to the concerns raised by the representative 
in the December 2005 statement, that due to the amount of 
time that has passed since the last VA examination of October 
2005, a VA examination should be scheduled to address the 
severity of his left knee condition. 

Finally the Board notes that a potential deficiency may yet 
exist regarding the duty to provide proper notification sent 
by the AOJ in August 2006 in response to the Board's prior 
remand of August 2006.  The Board is noted to have directed 
the RO regarding the VA's duties to notify and assist to 
include as they pertain to his claim for service connection 
for hypertension, to include whether new and material 
evidence has been submitted to reopen his claim for service 
connection for hypertension.  The AOJ did not send such 
notice addressing the criteria for new and material evidence, 
but has instead consistently adjudicated this claim on a de 
novo basis, having pointed out that a prior rating decision 
of May 1986 denying service connection was apparently sent 
without notification.  The representative has argued that the 
RO conceded that the May 1986 rating decision is nonfinal and 
has requested that the claim be considered pending from the 
original claim of April 1986 predating the May 1986 rating 
decision.  Thus clarification is needed by the RO as to 
whether the hypertension claim is pending from prior to the 
May 1986 rating, and if not, should endeavor to provide the 
appropriate notice of the duty to notify and assist for new 
and material claims when addressing this issue.  VA's duty to 
notify a claimant seeking to reopen a claim included advising 
the claimant of the evidence and information necessary to 
reopen the claim and of the evidence and information 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The Court further held that VA must, 
in the context of a claim to reopen, look at the bases for 
the denial in the prior decision and respond with a notice 
letter that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. Id. at 9-10.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should clarify whether it is 
adjudicating the hypertension claim on a 
de novo basis pending from the date of the 
original claim of April 1986 based on 
there being a nonfinal decision dated in 
May 1986.  If the AOJ declines to 
adjudicate this claim from the May 1986 
decision, the AOJ must review the entire 
file and ensure that all notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. § 5103(a) and 
38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2007).  In particular 
the AOJ must notify the veteran with 
regard to his claim for service connection 
for hypertension that articulates the 
basis of the last final denial; notifies 
the veteran of the evidence and 
information necessary to reopen his claim; 
and notifies the veteran of the evidence 
required to establish entitlement to his 
underlying service connection claim.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The veteran should also be provided a 
letter that informs him of the evidence 
needed to establish service connection as 
secondary to a service-connected 
disability.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  The AOJ should schedule the veteran 
for a VA orthopedic examination, by an 
appropriate specialist, to determine the 
nature and extent of his service-connected 
left knee disability as well as the nature 
and etiology of his claimed right knee 
disorder.  The claims file and a separate 
copy of this remand should be made 
available to and reviewed by the 
examiner(s) in conjunction with the 
examination.  Any indicated special 
studies should be conducted.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  The extent of arthritis of left 
knee shown by X-rays and the active and 
passive range of motion of the right knee 
and left knee in degrees should be 
reported.  The examiner also should 
comment on the functional limitations 
caused by the veteran's service-connected 
left knee disabilities.  It is requested 
that the examiner address the following 
questions:  (a) Does the left knee 
disability cause weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.  Specifically, the examiner 
must address the severity of painful 
motion from intermediate degrees to 
severe.  The examiner must note at what 
degree in the range of motion that pain is 
elicited as well as the severity of such 
pain.  (b) With respect to subjective 
complaints of pain, the examiner should 
comment on whether the subjective 
complaints are supported by objective 
findings; whether any pain is visibly 
manifested upon palpation and movement of 
the left knee and whether there are any 
other objective manifestations that would 
demonstrate disuse or functional 
impairment of the left knee due to pain 
attributable to the service-connected 
disabilities.  

The examiner should also address the 
etiology of the veteran's claimed right 
knee disability to include whether it is 
secondary due to his service-connected 
left knee disorder.  Specifically the 
examiner is requested to provide an 
opinion as to (1) whether the veteran has 
a current disorder of the right knee;  (2) 
whether any diagnosed disorder(s) of the 
right knee at least as likely as not began 
in service, based on review of the records 
of knee complaints in the service medical 
records;  (3) the medical probability that 
any documented diagnosed disorder(s) of 
the right knee is related to the 
appellant's service-connected left knee 
disorder and (4) whether it is at least as 
likely as not (at least a 50 percent 
chance) that the appellant's service-
connected left knee disorder aggravated or 
contributed to or accelerated any 
diagnosed disorder(s) of the right knee 
found beyond any natural progression.  If 
the appellant's service-connected left 
knee disorder aggravated or contributed to 
or accelerated any pathologic process 
involving the right knee, the examiner 
must state to what extent, given in terms 
of a percentage, did it so contribute as 
compared to the natural progress of the 
disease itself or as opposed to other 
possible contributing factors.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  After the completion the above, the 
AOJ should schedule the veteran for a VA 
cardiovascular disorders examination to 
determine the nature and etiology of the 
veteran's claimed disability of 
hypertension.  The examination should be 
conducted by the appropriate specialist to 
determine whether any hypertension(s) is 
due to or aggravated by service.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
reports must be annotated in this regard.  
The examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion as 
to the presence, etiology and onset of his 
claimed hypertension condition.  
Specifically the examiner(s) is requested 
to provide an opinion as to (1) whether 
the veteran has a current hypertension; 
(2) whether any diagnosed hypertension at 
least as likely as not began in service.  
The examiner must address the findings and 
complaints of elevated blood pressure in 
the service medical records and provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Thereafter, the AOJ should 
readjudicate the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
Adjudication of the service connection 
claims should consider the applicability 
of 38 C.F.R. § 3.310(a) (2007) and Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) for 
the right knee disorder and if 
appropriate, the criteria for reopening 
previously denied claims for the 
hypertension claim.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the claim.  No action by the veteran 
is required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



